     Case 2:19-cv-00946-GMN-BNW Document 59 Filed 08/19/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    BRYAN MICHAEL FERGASON,                          Case No. 2:19-cv-00946-GMN-BNW
12                       Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMSON, et al.,
15                       Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time to file reply (first

18   request) (ECF No. 58), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time to file reply (first request) (ECF No. 58) is GRANTED. Respondents will have up to and

21   including September 17, 2021, to file a reply in support of their motion to dismiss.

22          DATED: August 19, 2021
23                                                                ______________________________
                                                                  GLORIA M. NAVARRO
24                                                                United States District Judge
25

26
27

28
                                                       1
